 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ENRIQUE FIGUEROA GUZMAN,                         No. 2:18-cv-0911-MCE-EFB P
12                       Petitioner,
13           v.                                        ORDER
14    M.E. SPEARMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding without counsel, has filed an application for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 13, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed February 13, 2020, are ADOPTED in full;

28   ///
                                                       1
 1        2. Respondent’s motion to dismiss (ECF No. 10) is GRANTED;
 2        3. The petition is DISMISSED as time-barred and for failure to present a claim that
 3           entitles him to federal habeas relief;
 4        4. The Clerk is directed to close the case; and
 5        5. The court declines to issue a certificate of appealability.
 6        IT IS SO ORDERED.
 7   DATED: March 24, 2020
 8

 9                                        _______________________________________
                                          MORRISON C. ENGLAND, JR.
10
                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
